Citation Nr: 1619212	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to May 2004; October 2004 to February 2006; January 2007 to January 2008; and January 2008 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2011; a statement of the case was issued in July 2013; and a substantive appeal was received in July 2013.   

The Veteran presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the RO issued a June 2014 rating decision in which it granted the Veteran a total disability rating based on individual unemployability (TDIU) effective April 15, 2014.  

The RO also issued an April 2013 rating decision in which it granted a temporary total evaluation due to hospital treatment in excess of 21 days.  The temporary total rating was effective from January 22, 2013 to March 31, 2013.   


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in July 2011 and February 2015, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Outpatient treatment records reflect psychiatric treatment and a Global Assessment of Functioning (GAF) score of 51 in June 2010, April 2011, and May 2011 (VBMS, 8/1/11).  He reported increased depression, poor sleep, and having to take off of work due to increased stress (VBMS, 2/2/15, p. 811).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in April 2014 (VBMS, 6/24/14).  Consequently, DSM-IV is applicable. 

The Veteran underwent a VA examination in July 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has difficulty working.  At the time of the examination, he was working full-time at the North Little Rock VA and Primary Care.  He stated that "All the patients cuss me out and I'm hoping somebody will fire me."  He stated he is afraid he will jump over the desk at one point and get into a physical fight with somebody.  He also reported that he has called out for about 2 weeks due to not wanting to come in.  Prior to his current job, he worked at the post office.  He left due to irritability with coworkers.  He stated that he is not making as much money working at the VA, and this has caused financial strain on his family and contributed to fighting with his wife.  He reported that he gets about 3 to 4 hours of sleep per night and that he has nightmares.  During service, he witnessed an improvised explosive device (IED) explosion, and a friend got hit.  He stated that in his dreams, he has been seeing more and more children dying.  He wondered why he was having these dreams.  He stated that when he would wake up sweating, it would take some time to get back to sleep.  He stated that he was still in the guard and that he might be deployed again.  He did not want to go back because he was afraid he might see what he saw while he was on his last deployment.

The Veteran stated that when he goes shopping, he picks a certain time to go.  When he goes to a restaurant, he sits with his back to the wall.  He would watch the news except when something about the war came on.  He stated that he keeps a close eye on anybody that looks like they are from Iraq.  More specifically, he stated that he would go to a gas station on the other side of town so that he could avoid going to one that has an Iraqi employee.  In general, he stated that he does not want to be bothered; and that he avoids people.  He reported that sometimes he thought about suicide; but that he had no plan or intent.  He reported that he was still jumpy, and that he got easily distracted at work.  He denied any drug or alcohol use.

Upon examination, the Veteran arrived to the interview well-groomed.  He was cooperative during the interview and gave no reason to question the credibility of the information he provided.  He maintained good eye contact.  Speech was normal in respect to rate and rhythm.  His mood was depressed, and his affect was appropriate to content.  Thought processes and associations were logical and tight.  He was oriented in all spheres.  He denied delusions and hallucinations.  He appeared to have good insight and judgment.  He reported some suicidal
ideation, but without plan or intent.  He reported some desire to hurt others at work due to frustration at times.  However, once again he denied any plan or intent.  He was deemed competent for VA purposes and was not in need of psychiatric hospitalization.  

The examiner believed the Veteran's symptoms occurred more often than not and that they have persisted for a number of years.  His symptoms were moderately to severely distressing to him; and he continued to meet the criteria for diagnosis of PTSD.  The examiner noted that the Veteran's irritability significantly contributed to impairment in his social and occupational functioning.  The examiner opined that the Veteran's symptoms did not preclude employment; however, his irritability did dramatically affect his ability to function at work.  The examiner opined that the Veteran may be able to work in more solitary setting.  The examiner acknowledged the Veteran's suicidal ideation (but without plan or intent); and she found no impairment in the Veteran's thought processes or association.  She assigned a GAF score of 45.

Outpatient treatment reports dated September 2011 and October 2011 reflect GAF scores of 51.  In both reports, the Veteran's thought processes were noted to be logical and goal directed (VBMS, 2/2/15, pgs. 794, 775).

The claims file contains an October 2011 VA examination report.  However, it is not clear that the examiner actually examined the Veteran, insofar as there are no findings noted.  The examiner simply remarked that the Veteran was seen for PTSD review exam in July 2011.  At that time he was diagnosed with PTSD and given a GAF of 45.  The examiner found that the examination findings did not provide evidence that the Veteran's PTSD symptoms precluded all employment.

Outpatient treatment reports dated January 2012, March 2012, and June 2012 continue to reflect a GAF score of 51.  Once again, the Veteran's thought processes were logical and goal directed.  In March 2012, the Veteran reported stresses at work.  In June 2012, he stated that he was not working but was expecting a job the following month.  Nonetheless, he was stressed about money (VBMS, 2/2/15, pgs. 794, 699, 687).

Outpatient treatment reports dated September 2012 reflect that the Veteran completed his MBA and was frustrated that he could not find a job.  He described himself as very depressed.  The examiner noted that he denied suicidal and homicidal ideations, and hallucinations/delusions.  However, he did report some visual imagery of people who he knows to be dead or not around.  The examiner assigned a GAF of 35 (VBMS, 2/2/15, pgs. 668-674).  

The Veteran's GAF score remained at 35 in November 2012.  However, at this time, he endorsed both auditory and visual hallucinations.  His thought processes were logical and goal directed.  However, he stated that he hears voices telling him to harm himself.  He had suicidal thoughts, but does not do it because of his children (VBMS, 2/2/15, pgs. 658-660).  

In January 2013, the Veteran reported that he wanted to get back into society.  He still had symptoms that included anger, anxiety, difficulty trusting others, mood swings, depression, hopelessness at times, poor sleep, nightmares, intrusive memories, and avoidance of crowds.  He also admitted to suicidal ideation (fleeting thoughts that his family would be better off without him).  The examiner assigned a GAF score of 60 (VBMS, 2/2/15, p. 578).  Another January 2013 report includes a GAF score of 49 (VBMS, 2/2/15, p. 597) 

In March 2013, the Veteran's GAF score returned to 35.  He endorsed auditory and visual hallucinations.  His thought process remained logical and goal directed.  He stated that he was distressed over encounters with Veterans applying for compensation (VBMS, 2/2/15, p. 314)

In November 2013, the Veteran was on leave from work after he got into an altercation with a man who threatened his life.  He reported that he "cusses someone out" 4-5 times per week.  He denied suicidal and homicidal ideation.  The examiner noted that he had some paranoia.  He was assessed with a GAF of 50 (VBMS, 2/2/15, p. 287).

In February 2014, the Veteran was assessed with a GAF score of 50.  His behavior was calm, cooperative and polite with good eye contact.  He reported racing thoughts and anxiety, but he appeared calm.  His thought processes were logical and goal-directed.  There were no suicidal or homicidal ideations, or delusions.  He did have paranoia.  He was oriented times three and his memory was intact (VBMS, 2/2/15, pgs. 277-278).

At the Veteran's August 2014 Board hearing, he testified that has one on one treatment for PTSD every month, and that he attends weekly group therapy sessions.   He testified that he takes medication for "real bad anxiety attacks" and to help him sleep at night.  He stated that his doctors are constantly changing the medications because nothing seems to work.  He stated that he sees his close family (wife and three kids); but that he doesn't talk much with the rest of the family who are out of town.  The Veteran testified that he doesn't socialize.  If he goes anywhere, he prefers going somewhere where people don't know him and he doesn't have to worry about people staring at him.  He stated that when some of his military friends poke fun at his illness, he tells them "Don't try me."  He stated that he is not homicidal but that he will protect himself by any means necessary.  

The Veteran hinted at experiencing some memory loss when he stated that his wife leaves lists of chores for him so that he won't forget.  He also stated that he will forget names of friends and relatives if he hasn't seen them in a while.  He described his mood as "very agitated."  He reported experiencing panic attacks 5-6 times per day.  He reported that he has had suicidal thoughts in the past and feeling as if his family would be better if he were not around.  He testified that he has had hallucinations in the past, but they have subsided.  He also reported that he frequently checks the doors and windows to see if they are locked.  He stated that he doesn't shave, and that he has tried to give himself a haircut because he doesn't like anyone else touching him.  He stated that he stopped working in April 2014.

The Veteran underwent a VA examination in February 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he had been married for 10 years to first wife.  He had three children (ages 15, 14 and 8) with the two youngest living in the home.  The oldest child lives with his mother.  He stated that he has generally good relationships with them.

The Veteran stated that he last worked in April 2014 at the North Little Rock VA. He was working as a mental health navigator/social services assistant.  He did this job for 7 months; but he stated that "they put me out because I had a hard time working with other people."  He stated that prior to that, he worked as a clerk in the Little Rock VA in Primary Care.  He stated that he did not get along well with others.  He stated that he left his previous job because of "fear for my life working out on the street and my supervisor was intimidating". 

The Veteran stated that he enjoys going to the gym twice or more per week.  He also stated that he has a shop at his home and he enjoys woodworking.  He stated that he gets up around 6-6:30am.; wakes up the kids and helps them get ready for school.  He stated that he drives them to school, and afterwards he might go to the gym or back to his house.  He reported that he watches TV, primarily sports or talk shows. He avoids news/military channel.  He stated that he enjoys reading some during the day.  He fixes his lunch and watches TV until the kids get home.  He and his wife would occasionally go out to restaurants, shopping, or just riding around.  He also stated that he talks to military buddies on the phone.

The Veteran reported that he frequently awakens during the night.  He also reported frequently checking around the house.  He stated that he keeps the TV on so he doesn't hear noises.  He stated that he sleeps 3-4 hours a night.  He reported dreams about things that never happened.  For example, he dreams about people who were not overseas with him (like family) being overseas with him.  He also dreams about "some kids burning up in the building" and his cousin trying to get them from a ladder.  In the dream, he cousin fell and died.  The entire event never happened.  He also reported dreaming about a fellow soldier who was injured during an IED attack.  He reported these dreams 3-4 times per week.  Other symptoms included depressed mood, anxiety, and chronic sleep impairment.  

Upon examination, the Veteran was fully oriented, cooperative, and his mood was euthymic.  He was deemed competent and capable of managing his financial affairs.  

The examiner opined that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner remarked that that the Veteran's functional impairments related to PTSD include increased irritability and sleep difficulty impacting alertness at times.  Otherwise, the examiner opined that physical and sedentary employment activities are not precluded by PTSD symptoms.  


Analysis

The Board notes that the Veteran is rated at 70 percent for his PTSD.  In order to warrant a rating in excess of 70, his PTSD must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board finds that the evidence does not support the criteria for a 100 percent rating.  Regarding social impairment, the Board notes that the Veteran is still married and that he has "generally good" relationships with his wife and three children.  On that basis alone, the Board cannot find that the Veteran's social impairment is "total."  The Board recognizes that he does not like to go out where others (non family members) are present.  Nonetheless, in addition to good relationships with his family members, at the Veteran's February 2015 VA examination, he stated that he talks to military buddies on the phone.  At his August 2014 Board hearing, he testified that he attends group therapy on a weekly basis.  All of these factors are evidence that the Veteran's social impairment is not "total."  

Regarding occupational impairment, the Board notes that the Veteran was employed through April 2014.  Consequently, he cannot be said to have total occupational impairment prior to April 2014.  Since April 2014, the February 2015 VA examiner opined that the Veteran's PTSD was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He remarked that the functional impairments related to PTSD include increased irritability and sleep difficulty impacting alertness at times.  However, he found that both physical and sedentary employment activities were not precluded by PTSD symptoms.  Therefore, there is little to indicate that the Veteran's occupational impairment is total.

Moreover, regarding the individual symptoms listed in the 100 rating criteria.  There has been no evidence of gross impairment in thought processes or communication.  To the contrary, the Veteran's thought processes have consistently been described as logical and goal-directed.  The fact that the Veteran was steadily employed through April 2014 is evidence that his thought processes were not grossly impaired.  Likewise, the GAF scores ranging from 35-51 (indicating serious - moderate symptoms) dispute any contentions of gross impairment.  While the Veteran testified to some memory loss, there was no indication that the memory loss extended to forgetting names of closest relatives, own occupation, or own name.  He testified that he used to have some suicidal ideation; however, there was no evidence that the Veteran was a persistent danger to himself or others.  The Board recognizes that a couple of treatment reports have noted that the Veteran endorsed hallucinations.  Once again, the Veteran no longer endorses hallucinations and the voluminous treatment records only note these findings on a couple of occasions.  The Board does not find sufficient evidence to determine that the Veteran suffered from persistent delusions or hallucinations.  In short, the preponderance of the evidence is against a finding that the Veteran suffered any of the individual symptoms listed in the 100 percent rating criteria.  

For all the foregoing reasons, the Veteran's claim for an initial schedular rating in excess of 70 percent for PTSD must be denied.

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has included anxiety attacks, avoidance of people he doesn't know, depression, some memory loss, hypervigilance, as well as some occupational and social impairment. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.





______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


